                       IN THE UNITED ST ATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

La'Quan D. Bryan,                            )           Civil Action No. 1: 18-cv-2892-RMG
                                             )
                                             )
                       Plaintiff,            )
                                             )                ORDER AND OPINION
       v.                                    )
                                             )
Charles Williams, Warden, et al.,            )
                                             )
                      Defendants.            )
~~~~~~~~~~~~~-                               )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 69) recommending the Court dismiss Plaintiffs Complaint. For the reasons set forth

below, the Court adopts in part and declines to adopt in part the R & R, and the Complaint is

dismissed without prejudice.

I.     Background

       On October 25, 2018, Plaintiff filed a Complaint pursuant to 42 U.S.C. § 1983. (Dkt. No.

1.) Plaintiff alleges various claims related to his treatment while incarcerated. (Id.) On December

5 and 7, 2018, the Magistrate Judge issued orders regarding deadlines and denying Plaintiffs

motion for injunctive relief. (Dkt. Nos. 37, 40.) The orders were mailed to Plaintiffs address of

record at the time at the McCormick Correctional Institution. The orders were ultimately

forwarded to Perry Correctional Institution, where Plaintiff was previously transferred, and Lee

Correctional Institution, where it appears Plaintiff is currently housed.     (Dkt. Nos. 67, 68.)

However, both of those orders were returned as undeliverable. (Id.) Furthermore, Plaintiff was

previously ordered to keep the Court advised of any change of address, yet has not provided any

updated address. (Dkt. No. 7.) Plaintiff has not filed anything with this Court since December 10,



                                                    1
2018. (Dkt. Nos. 44, 45.) Therefore, the Magistrate Judge issued a Report and Recommendation

recommending dismissal for failure to prosecute. (Dkt. No. 69.) Plaintiff has not filed objections.

II.     Legal Standard

        A.     Pro Se Pleadings

        This Court liberally construes complaints filed by prose litigants to allow the development

of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404

U.S. 519 (1972). The requirement of liberal construction does not mean that the Court can ignore

a clear failure in the pleadings to allege facts which set forth a viable federal claim, nor can the

Court assume the existence of a genuine issue of material fact where none exists. See Weller v.

Dep 't ofSocial Services, 901 F.2d 387 (4th Cir. 1990).

       B.      Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U .S.C. § 636(b )(1 ). This

Court must make a de novo determination of those portions of the R & R to which Plaintiff

specifically objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections,

"a district court need not conduct a de novo review, but instead must only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation." Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted).

"Moreover, in the absence of specific objections to the R & R, the Court need not give any

explanation for adopting the recommendation." Wilson v. SC Dept a/Corr., No. 9:14-CV-4365-

RMG, 2015 WL 1124701, at *1 (D.S .C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198,



                                                      2
200 (4th Cir.1983). Plaintiff did not file objections in this case, and the R & R is reviewed for

clear error.

III.    Discussion

        The Plaintiff has not provided an updated mailing address and has not responded to any

motions or orders since, at the latest, December 10, 2018. Plaintiffs failure to update his mailing

address and the Court's lack of any ability to contact Plaintiff indicates an intent not to prosecute

this case and the Complaint is therefore subject to dismissal. See Fed. R. Civ. P. 41(b) (district

courts may dismiss an action if a plaintiff fails to comply with an order of the court); see also

Ballardv. Carlson, 882 F.2d 93 , 95 (4th Cir. 1989) (dismissal appropriate when accompanied by

a warning). Therefore, the Court adopts the Magistrate Judge' s recommendation to dismiss the

Complaint for failure to prosecute.      However, the Court determines that dismissal without

prejudice is appropriate.

IV.     Conclusion

        For the foregoing reasons, the Court ADOPTS IN PART and DECLINES TO ADOPT

IN PART the R & R of the Magistrate Judge (Dkt. No. 69), and the Complaint is DISMISSED

WITHOUT PREJUDICE.

        AND IT IS SO ORDERED.




                                                      United States District Court Judge

March [i_, 2019
Charleston, South Carolina




                                                     3
